Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2022/0116596) (hereinafter Zhang).

Regarding claim 1, Zhang teaches a method for video coding, the method comprising: 
receiving reconstructed samples (e.g. Fig. 5 and par. 128: depicting and describing that the system receives reconstructed samples); 5
applying a target loop filter to the reconstructed samples, wherein if a loop-filter is disallowed for a target boundary, the target loop filter is disabled at top, bottom, left and right of the target boundary (e.g. Fig. 5 and par. 128: depicting and describing that the system applies a target loop filter to the reconstructed samples, wherein if a loop filter is disallowed for a target boundary, the target loop filter is disabled at all sides of the target boundary [see, e.g. par. 7: describing that if filtering is disabled across video unit boundaries, samples across the boundary on all sides of the boundary are disabled from use]); and 
providing filtered reconstructed samples for video decoding output or for further video encoding or decoding process (e.g. Fig. 5 and par. 128: depicting and describing that the filtered reconstructed samples are provided for further video encoding/decoding process).

Turning to claim 2, Zhang teaches all of the limitations of claim 1, as discussed above. Zhang further teaches:
wherein the target loop filter corresponds to deblocking filter, adaptive loop filter, sample adaptive offset or a combination of adaptive look filter and sample adaptive offset (e.g. Fig. 5, and par. 128: describing that the target lop filter corresponds to a deblocking filter, adaptive loop filter or a sample adaptive offset filter).

Regarding claim 3, Zhang teaches all of the limitations of claim 1, as discussed above. Zhang further teaches:
wherein the target boundary corresponds to a slice boundary, a tile boundary or both (e.g. pars. 272 – 274: describing that the target boundary is a slice boundary).

Turning to claim 4, Zhang teaches all of the limitations of claim 1, as discussed above. Zhang further teaches:
wherein the target boundary corresponds to a tile boundary, a picture 15boundary, or a 360 virtual boundary (e.g. pars. 272 – 274: describing that the target boundary is a brick boundary, wherein a brick boundary is the equivalent of a tile boundary [see, e.g. par. 97: describing that a tile is a brick]).

Allowable Subject Matter
Claims 5 – 13 are allowed.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487  

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487